DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 12/16/2020:
claims 1-8 remain pending in the application
all prior art grounds of rejection are withdrawn in light of applicant’s arguments
new grounds of rejection are presented herein
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmood et al (“Adsorption studies of phosphate ions on alginate-calcium carbonate composite beads”, 2015, African Journal of Environmental Science and Technology, vol. 9(3), pg. 274-281).
Regarding claim 1, Mahmood et al teaches a method of recovering or removing a nutrient from an aqueous medium
(see Mahmood et al conducting a study to remove phosphate ions from synthetic wastewater [pg. 277, col. 1, section “Batch experiments”]; the reference’s teaching of phosphate reads the claimed nutrient that is phosphorous as defined by applicant in claim 2 below),
the method comprising contacting the aqueous medium with a plurality of calcium mineral-seeded calcium alginate beads 
(see Mahmood et al using an alginate-calcium carbonate complex bead to adsorb the phosphate ions [pg. 277, col. 2, section “Process optimization”]; 
wherein the alginate is formed from a sodium alginate mixed in a calcium chloride [Figure 2a and pg. 275, col. 2, section “Adsorbent preparation”] thus resulting in a calcium alginate as disclosed in the instant specification [0046], 
that is also mixed with calcium carbonate power thus resulting in a calcium alginate with a calcium mineral incorporated or seeded into the beads; also see the instant specification at [0094] disclosing CaCO3 as a seed mineral),
under conditions and for a time effective to adsorb the nutrient
(see Mahmood et al at Figures 3a-e [pg. 277] varying conditions such as contact time, pH, adsorbent dose and agitation speed in order to optimize removal efficiency; thus reading on exposing the system under conditions for an effect time to adsorb the nutrient).

Regarding claims 2-3, Mahmood et al teaches the method of claim 1, wherein the nutrient is selected from the group consisting of phosphorus (claim 1) and the aqueous medium is selected 
(as discussed above Mahmood et al teaches phosphate removal from synthetic wastewater [pg. 277, col. 1, section “Batch experiments”], discloses the broader application from industrial and agricultural waste waters [pg. 274, section “Introduction”, lines 1-7], and concludes the developed adsorbent material can effectively be used to remove phosphate ions from waste-water [pg. 280, col. 2, section “Conclusion”]).

Regarding claim 4, Mahmood et al teaches the method of claim 1, wherein the aqueous medium has a neutral pH
(see Mahmood et al teaching a range of pH conditions wherein pH 6-8 resulted in 60-75% removal efficiency [pg. 277, Figure 3c]; thus the reference reads on removing the nutrient within a neutral pH which is known to be about 7).

Regarding claims 4-5, Mahmood et al teaches the method of claim 1, wherein the plurality of calcium seeded calcium alginate beads are contacted with the aqueous medium for about 1 hour to about 24 hours (claim 4), for less than about 24 hours (claim 5)
(see Mahmood et al teaching a range of contact times from 30-180 minutes [pg. 277, Figure 3a], wherein equilibrium was established at 150 minutes, or 2 hours 30 minutes, with 83.2% removal efficiency [pg. 278, col. 1, lines 1-3], which reads on contacting the beads in the aqueous medium for at least 1 hour and up to 24 hours ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood et al (“Adsorption studies of phosphate ions on alginate-calcium carbonate composite beads”, 2015, African Journal of Environmental Science and Technology, vol. 9(3), pg. 274-281), as applied to claim 1 above, and further in view of Jones et al (US 2007/0205157 A1).
Regarding claims 7-8, Mahmood et al teaches the method of claim 1, but does not explicitly disclose wherein the plurality of calcium mineral-seeded calcium alginate beads are disposed within a stationary treatment medium (claim 7) comprising a filter (claim 8).

Mahmood et al and Jones et al are analogous inventions in the field of calcium alginate adsorbents. Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calcium alginate/CaCO3 complex of Mahmood et al into a housing system like that described in Jones et al. One of ordinary skill in the art would have been motivated to do so because protecting the adsorbent in the housing allows for prolonged use by reducing the need to replace the particles (Jones et al [0065]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        




/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731